     Case 3:18-cv-00488-MMD-WGC Document 65 Filed 09/08/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

LARRY M. WHITTAKER,                  )                  3:18-cv-00488-MMD-WGC
                                     )
                         Plaintiff,  )                  MINUTES OF THE COURT
       vs.                           )
                                     )                  September 8, 2020
STATE OF NEVADA, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s “Request for Defaut (sic) Judgment against Defendant
Moises Fonseca” (ECF No. 63).

        Plaintiff’s “Request for Defaut (sic) Judgment against Defendant Moises Fonseca” (ECF
No. 63) is DENIED as premature. Pursuant to the U.S. Marshal’s return of service (ECF No. 62),
Defendant Fonseca was served on August 28, 2020. Therefore, Defendant Fonseca’s response to
Plaintiff’s complaint is due on or before September 17, 2020.

         Furthermore, under Fed. R. Civ. P. 55, a default shall be entered where a party "has failed
to plead or otherwise defend" and if "that failure is shown by affidavit or otherwise," the clerk is
to enter the party's default. Rule 55(a). A precondition to entering default, however, is that the
district court must enjoy both subject matter jurisdiction and personal jurisdiction (or in rem/quasi
in rem jurisdiction). Evans v. Larchmont Baptist Church Infant Care Ctr., Inc., 956 F.Supp.2d 695,
702 (E.D. VA. 2013; Wood v. Santa Barbara Chamber of Commerce, 507 F.Supp. 1128, 1145 (D.
Nev. 1980); Patray v. Northwest Pub. Inc., 931 F.Supp. 865, 869 (D.C. Ga. 1996).

       As to default judgment pursuant to Fed. R. Civ. P. 55(b), the entry of a default is a
prerequisite to the entry of a default judgment upon that default. Rule 55(b)(1); New York v. Green,
420 F.2d 99, 104 (2nd Cir. 2005); Shepard Claims Serv., Inc. v. William Darrah & Assocs., 796
F.2d 190, 193 (6th Cir. 1986).

       IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK
                                              By:      /s/______________________
                                                  Deputy Clerk
